DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 7/1/2022.  Claim 2 has been canceled.  Claims 1 and 3-18 are now pending.  
Allowable Subject Matter

3.	Claims 1 and 3-18 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Nagata et al. (JP 09-227207), Lehnert et al. (US Patent 4,748,771) and Kossatz et al. (US Patent 4,902,348).
Nagata et al. disclose a gypsum board comprising gypsum material, 0.1 to 3% by weight of filler such as wood chips and glass fibers (claim 1 and [0034]).  
Lehnert et al. disclose a gypsum strip comprising 68.24 wt% of gypsum dihydrate, 1.05 wt% of glass fiber and 6.43 wt% of wood chips (claim 1 and col. 6, lines 20-24).  The method of making the gypsum strip is the same method of making gypsum wallboard, therefore this composition can be used to make a gypsum wallboard (col. 6, lines 48-62).
	Kossatz et al. disclose a plasterboard comprising gypsum binder and wood chips  in a weight ratio of 1:0.25 to 1:0.35 (claim 1).  Other reinforcing materials such as glass fibers can be added (col. 3, lines 41-45).
	Thus, Nagata et al., Lehnert et al. and Kossatz et al. do not teach or fairly suggest the claimed plasterboard comprising a gypsum matrix having wood particles embedded therein in an amount of at least 2 wt% and less than 8 wt% relative to the gypsum, the gypsum matrix further comprising glass fibres in an amount of at least 1 wt% relative to the gypsum; and wherein no backing lamina is attached to either face of the plasterboard.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762